 NEPHI PROCESSING PLANT, INC.647the Intervenor.' We therefore find that the contract cannotoperate as a bar to the instant proceeding. 9We find that a question affecting commerce exists concerningthe representation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties,that all production and maintenance employees at the Employer'sPhiladelphia,Pennsylvania, plant, excluding draftsmen, pat-ternmakers, office clerical employees, guards, foremen, andother supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]Chairman Farmer took no part in the consideration of theabove Decision and Direction of Election.2Cf. New Castle Products, Incorporated. 99 NLRB 811.$In view of this disposition of the contract bar issue, we find it unnecessary to considerthe schism issue raised by the Petitioner.NEPHI PROCESSING PLANT, INC.'andAMALGAMATEDMEAT CUTTERS & BUTCHER WORKMEN OF NORTHAMERICA, LOCAL 537, AFL, Petitioner. Case No. 20-RC-2428. December 30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J.Scolnick, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicialerrorand are herebyaffirmed. 2Upon the entire record in this case, the Board finds:1.The Employeris engagedin the buying and raising ofturkeys, the buying and growing of feed for turkeys, and theprocessing of its own and other turkeys for marketing. Itoperates approximately 50 turkey ranches all within a 20-mileradius of Nephi, Utah. At Nephi it operates a processing plantinwhich turkeys are slaughtered, picked, eviscerated, frozen,and packed for shipment to markets all over the country. TheEmployer annually ships to points outside the State of Utah,packaged turkeys valuedin excessof $1,500,000. Its annual1As amended at the hearing.2 As all parties appeared at the hearing and were heard on all issues, the Employer'scontention that it had insufficient notice of hearing is without merit.107 NLRB No. 140. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDpurchases of turkey poults, feeds, grains, and packagingmaterials from points outside the State of Utah amount tomore than $300,000. We find that the Employeris engaged incommerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein. 32.The labor organization involved claims to representcertain employees of the Employer.3.The Employer moved to dismiss the petition on the groundsthat it had not received a formal request for recognition fromthe Petitioner. However, at the hearing the Employer stated thatitdeclined to recognize Petitioner. Accordingly, we herebydeny the Employer's motion.4 The Employer further contendsthat the employees in its processing plant whom the Petitionerseeks to represent are agricultural laborers within the mean-ing of Section 2(3) of the Act.The Employer employs approximately50 employees on itsvarious turkey ranches. Prior to 1953 season, when it merelydressed turkeys for market, it employed approximately 50employees in its processing plant. For the 1953 season theEmployer added eviscerating equipment, which required anadditional 50 employees to operate. The Employer expects tocontinue the eviscerating operation. The processing opera-tions are essentially an assembly line operation with no em-ployees performing more than 1 of the operations involved.There is some turnover of employmentduring a season sothat although only 100 employees are employed at any onetime, the Employer employs approximately 160 to 175 em-ployees during the course of the season. Approximately 15percent of these employees work on the turkey ranches whenthe processing plant is not in operation. About 50 percent ofthe employees return to work in the processing plant in suc-ceeding seasons.The employees in the processing plant and on the ranchesare under separate supervision. The processing plant is notlocated on any of the Employer's ranches. As indicated bythe addition of the eviscerating equipment, with the attendantincrease in the degree of industrialization and change infunction of the processing operation, the processing plant isnotmerely incidental to the Employer's ranching operations.Notwithstanding the fact that some of the processing plantemployees are employed on the Employer's turkey rancheswhen the processing plant is not in operation, we find underthe principles of Imperial Garden Growers, 5 that in the opera-tion of the processing plant the Employer is not engaged inagricultural activities so as to constitute its employees agri-cultural laborers within the meaning of the Act.3Stanislaus Implement and Hardware Co. Ltd., 91 NLRB 618.4Buick Motor Division, General Motors Corporation Jet Plant, Willow Springs, 105 NLRB958; American Fruit Growers, Inc., 101 NLRB 740.5 91 NLRB 1034, see also Cochran Co., Inc., 105 NLRB 5; DannyDenenberg,103 NLRB 714;Colorado River Farms, 99 NLRB 160; J. J. Crossetti Co., 98 NLRB 268 FEDERAL TELEPHONE AND RADIO COMPANY649We find that a question affecting commerce exists con-cerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.4.We find that the following employees of the Employerat its turkey processing plant in Nephi, Utah, constitute anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All productionandmaintenance employees including slaughterers, pickers,eviscerators, freezers, packers, and shippers, but excludingoffice clerical employees, and supervisors as defined in theAct.5.The Employer contends that no election should be directedbecause of the turnover of employees in the processing plantduring the season and from season to season, and because thePetitioner's showing of interest is based on authorization cardssigned by employees some of whom in all probability will notbe employed at the time of the election. This contention is with-out merit. The showing of interest is an administrative matterand not subject to attack, The Employer also points to a lineof cases 6 in which the Board has dismissed petitions because therecords disclosed that the Employer's operations were notscheduled to begin until 6 months after the hearing was held.These cases do not involve seasonal industries and hence arenot applicable to the present situation. As the record disclosesthat the Employer recruits its employees from the same labormarket each year and as more than 30 percent of the employeesemployed in any one season can reasonably be expected to re-turn the following season, we shall, in accordance with theBoard's usual policy with respect to seasonal industries, directthat an election be held at or about the approximate seasonalpeak on a date to be determined by the Regional Director forthe Twentieth Region, among the employees in the appropriateunitwho are employed during the payroll period immediatelypreceding the date of the issuance of the notice of election bythe Regional Director.[Text of Direction of Election omitted from publication.]6A. O. Smith Corp., 100 NLRB 1379; A. R. Tohl, 97 NLRB 93.FEDERAL TELEPHONE AND RADIO COMPANY, A DIVISIONOF INTERNATIONAL TELEPHONE AND TELEGRAPH COR-PORATIONandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL. Cases Nos. 2-CA-3003 and 2-CA-3047.December 31, 1953DECISION AND ORDEROn September 28, 1953, Trial Examiner Albert P. Wheatleyissued his Intermediate Report in the above-entitled proceed-107 NLRB No. 146.